IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KENNETH FORD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-409

COLUMBIA COUNTY
COMBINED
COMMUNICATION CENTER,

      Appellee.


_____________________________/

Opinion filed July 8, 2016.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Kenneth Ford, Pro Se.

Joel F. Foreman of Foreman, McInnis & Associates, PA, Lake City, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.